      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 1 of 35
                                                                ELECTRONICALLY FILED
                                                                      Pulaski County Circuit Court
                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                   2019-Aug-09 16:14:14
                                                                      60CV-19-5722
                                                                    C06D09 : 20 Pages




    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

KIMBERLEAN HUBBARD                                               PLAINTIFF

     v.                  CASE NO. _ _ __

SHELTER INSURANCE COMPANY                                    DEFENDANT


                     CLASS ACTION COMPLAINT


                             I. INTRODUCTION

     1.    Kimberlean Hubbard was driving a 2016 Dodge Charger SE that

was involved in an accident. Hubbard insured the vehicle with Shelter

Insurance Company ("Shelter"). Shelter declared the vehicle a total loss and

valued the vehicle at $24,906 using a CCC One Market Valuation Report

("CCC One Report"). Shelter uses the CCC One Report in adjusting its total

loss claims and presents the report as representing the actual cash value of

its insured' s vehicles. The CCC One Report, however, systematically

undervalues Shelter's insureds' vehicles, resulting in a payment of less than




                                Page 1 of 20
                                                             EXHIBITl
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 2 of 35




the actual cash value for all total loss claims, saving Shelter millions of

dollars each year at the expense of its insureds.

      2.    Shelter's use of the CCC One Report to value total loss claims

violates its contracts with its insureds and Arkansas law. Shelter is required

to calculate actual cash value through either: (a) the cost of a specific,

comparable replacement automobile, or (b) using one of two or more

quotations obtained from two or more qualified dealers or appraisal services

located within the local market area. Instead of following Arkansas law

Shelter uses the CCC One Report to cheat its policyholders and increase its

profits. Hubbard brings this suit on behalf of herself and others similarly

situated to recover the difference between the actual cash value of her

vehicle and what she was paid, punitive damages, costs, and attorneys' fees.

Plaintiff also asks the Court to declare that the use of the CCC One Report to

adjust first-party insurance claims violates Arkansas law and to

permanently enjoin its use.

                      II. PARTIES, JURISDICTION, AND VENUE

     3.     Plaintiff Kimberlean Hubbard is a resident and citizen of Pulaski

County, Arkansas. At all times relevant to this Complaint, she had a motor

vehicle insurance policy with Shelter and had a total-loss claim.

                                 Page 2 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 3 of 35




      4.    Defendant Shelter Insurance Company is incorporated and has

its principal place of business in Missouri. It is licensed and regularly

conducts business in Arkansas and its registered agent for service is the

Corporation Service Company, 300 Spring Building, Suite 900,300 S. Spring

St., Little Rock, AR 72201.

      5.    This Court has subject matter jurisdiction pursuant to Ark.

Const. amend. 80, § 6 and Ark. Code Ann.§ 16-13-201.

      6.    Venue is proper in this Court because Plaintiff resided in Pulaski

County at the time of the events which gave rise to this cause of action, and

the accident occurred in the same. Ark. Code Ann.§ 16-60-101.

                              Ill. FACfUAL ALLEGATIONS

      7.    In July of 2016, Hubbard was driving a 2016 Dodge Charger SE

and was involved in a motor vehicle accident which resulted in substantial

damage to her vehicle. Hubbard had an insurance policy with Shelter and

submitted a claim to her insurer and received an estimate on or about July

15, 2016.

      8.    Upon information and belief, Hubbard's insurance policy with

Shelter contained a clause providing for the adjustment and settlement of

total loss claims based on actual cash value. Upon information and belief,

                                 Page 3 of 20
       Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 4 of 35




this is Shelter's standard automobile insurance policy issued to insureds in

the State of Arkansas.

      9.     Hubbard has been unable to locate a copy of her policy to attach

to this Complaint and Shelter did not respond to her request for a copy of

her policy. Good cause exists for Hubbard not to attach a copy of her policy

to the Complaint because Shelter has a copy of the policy, and Hubbard can

obtain a copy in discovery.

      10.    Shelter used a report from a third-party corporation, CCC

Information Services, Inc, known as a CCC One Report to adjust Hubbard's

claim. CCC Information Services, Inc. sells automobile valuation

information primarily to insurance companies for settling total loss vehicle

claims. The CCC One Report is sold almost solely to insurance companies,

and it is marketed as reducing the costs of total value settlements. Upon

information and belief, Shelter uses the CCC One Report to calculate its

offers of all total loss claims.

      11.    Shelter presented the CCC One Report to Hubbard as

representing the "actual cash value" of the vehicle, and, based on the CCC

One Report, Shelter paid $26,601.14 to adjust the claim. See CCC One Report,



                                   Page4 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 5 of 35




attached as Exhibit "A." Plaintiff's vehicle, however, was worth more than

shown on the CCC One Report.

      12.   Hubbard's vehicle had only 5,494 miles on it at the time it was

totaled and was basically new. A new Dodge Charger SE had a

Manufacturer's Suggested Retail Price of $27,995.00, but this did not include

options that Hubbard's car had, such as a rear spoiler and 20" wheels, which

would have increased the value of the car. The Manufacturers Suggested

Retail Price ("MSRP") of the trim package including the spoiler and 20-inch

wheels was $1,195.00.

      13.   The CCC One Report systematically undervalues vehicles by

making a series of arbitrary and unexplained adjustments to the vehicles

contained in the report. For instance, the CCC One Report bases its estimate

on vehicles listed for sale, but not "in the local area." In the CCC One Report,

two of the vehicles were over 120 miles away from the insured' s home. These

are not "in the local market area."

      14.   In addition, the CCC One Report illogically deducts from a

comparable vehicle's list price when the comparable vehicle has an option

or feature that is not present in the loss vehicle. The deduction is made even



                                 Page 5 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 6 of 35




in cases where the loss vehicle has options that are more valuable than

comparable vehicle's options.

      15.   To illustrate, the CCC One report deducted $180.00 from the list

price of the" Comp 1" vehicle for options, meaning that the CCC One Report

consider the options worth $180 than the options on Hubbard's vehicle. The

MSRP of the options on the Comp 1 vehicle, however, is $500.00 less than

the options on Hubbard's vehicle.

     16.    Despite Hubbard having the more valuable package, the CCC

One Report failed to give Hubbard credit by increasing the value of the

"Comp 1" vehicle's options. Instead it lowered the comparable vehicle's list

price, essentially penalizing Hubbard for having the more valuable option

package.

     17.    Shelter knows that the CCC One Report undervalues vehicles.

Despite knowing that the CCC One Report undervalues vehicles, Shelter

continues to use it to determine the amount to pay claimants.

     18.    Hubbard relied on Shelter's representation about the actual cash

value of her vehicle, and she was misled by Shelter's representations.

     19.    Arkansas law requires that Shelter, when adjusting or settling

first party automobile total losses, either provide a replacement vehicle,
                                Page 6 of 20
        Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 7 of 35




provide a cash settlement based on a specific replacement vehicle if one is

available in the local market area, or use "one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is not located in the local market area." Ark. Ins. Regulation 43,

§   10(a)(2). If the insurer deviates from one of those methods, the deviation

must be supported by documentation giving particulars of the automobiles

condition, and "[a]ny deductions from such cost, including deduction for

salvage, must be measurable, discemable, itemized, and specified as to

dollar amount and shall be appropriate in amount." Ark. Ins. R. 43,

§ 10(a)(3).   Further, "[t]he basis for such settlement shall be fully explained to

the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

        20.    CCC Information Services, Inc. is not a qualified dealer or

appraisal service located in Pulaski County, Arkansas. While CCC

Information Services, Inc. is registered with the Arkansas Secretary of State

to do business in Arkansas, it does not maintain any offices in the state of

Arkansas.

        21.    Shelter did not provide documentation about why it needed to

deviate from one of the two approved methods for Hubbard's vehicle, and
                                    Page 7 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 8 of 35




there was nothing unique about Hubbard's vehicle that would justify

deviating from the methods approved under Arkansas law.

      22.   Shelter knows or should know that using the CCC One Report

to determine actual cash value violates Arkansas law. Despite knowing that

the practice is unlawful, Shelter uses the practices because it saves Shelter

millions of dollars. Shelter can achieve this savings because the cost of

obtaining an appraisal and litigating the value of a property damage claim

exceeds the difference in value between the CCC One Report and the actual

cash value of the vehicle.

                       IV. CLASS ACTION ALLEGATIONS

      23.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      24.   Plaintiff brings this as a class action under Rule 23 of the Arkansas

Rules of Civil Procedure.

      25.   Members of the putative class are so numerous that joinder of all

such members is impracticable. The exact size of the putative class is

unknown but may be easily determined from records maintained by Shelter.




                                  Page 8 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 9 of 35




     26.     There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirmative

defenses. Common questions of law and fact include:

             a.    Whether Shelter has a practice of using the CCC One

     Report to determine actual cash value;

             b.    Whether Regulation § 43, § 10 is incorporated into

     the terms of Shelter's automobile insurance policies;

             c.    Whether Shelter's practices violated Regulation 43,

     § 10;

             d.    Whether CCC Information Services, Inc. 1s a

     qualified dealer or appraiser in the local market area; and

             e.    By what percentage does CCC Information Services,

     Inc. systematically undervalue cars vis a vis their actual cash

     value.

     27.     Plaintiff's claims are typical of the putative class. Like all other

putative class members, Plaintiff had a total loss automobile claim that was

adjusted using the CCC One Report.




                                  Page 9 of 20
     Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 10 of 35




      28.      Plaintiff will fairly and adequately protect the interest of the

putative class. She has no conflicts with putative class members and has

suffered the same injury as members of the putative class.

      29.      Plaintiff's counsel possesses the requisite resources and

experience in class action litigation to adequately represent Plaintiff and the

putative class in prosecuting the claims here.

      30.      The questions of law and fact common to Plaintiff and members

of the putative class predominate over any question affecting only

individual class members. These common questions concerning Shelter's

wrongdoing must be resolved for all class members.

      31.      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. Shelter engages in a common

business practice of using the CCC One Report to adjust total loss claims,

which is alleged to violate Arkansas law, and it is not unfair to require

Shelter to litigate its business practice on a class-wide basis. Moreover, Class

members' individual damage claims are too small to make individual

litigation an economically viable alternative. But despite the small size of any

one individual's claims standing alone, the aggregate value of the practice is

substantial.
                                   Page 10 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 11 of 35




      32.   Plaintiff's class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit most private class actions under the Act - is an unconstitutional

intrusion into the Arkansas Supreme Court's exclusive authority to

"prescribe the rules of pleading, practice and procedure for all courts." Ark.

Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,

308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act

were unconstitutional); Summerville v. Thrower, 369 Ark. 231,253 S.W.3d 415

(2007)   (holding statute requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)

(holding statute requiring 60-day notice before filing medical malpractice

claim was unconstitutional).

                             V. CAUSES OF ACTION
            COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT


      33.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      34.   Arkansas law requires that an insurer adjust total loss

automobile claims by providing the insured with enough money to purchase

a specific comparable replacement vehicle in the local market area, or, if no


                                 Pagett of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 12 of 35




comparable vehicle is available, using one of two or more quotations from a

local dealer or appraiser. Ark. Ins. R. 43, § 10.

      35.   Shelter adjusts total loss automobile claims by relying on the

CCC One Report, even though CCC Information Services, Inc. is not a local

dealer or appraiser and even though the report does not provide the insured

with sufficient funds to purchase a comparable replacement automobile.

      36.   Shelter engaged in an unconscionable, false, or deceptive act or

practice in business, commerce, or trade when it used the CCC One Report

to adjust Plaintiff's total loss claim. Shelter also used the same

unconscionable, false, or deceptive act or practice in using the CCC One

Report to adjust all of its total loss claims in Arkansas. See Ark. Code Ann. §

4-88-107(a)(10); See also Ark. Ins. R. 43 § 1 (expressly providing that violations

of the Insurance Department's regulations regarding unfair claims

settlement practices "constitute an unfair or deceptive act or practice in

business of insurance.").

      37.   Shelter presented the CCC One Report as representing the actual

cash value of their vehicles and Hubbard and putative class members

justifiably relied on Shelter's representation about the actual cash value of



                                 Page12 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 13 of 35




the vehicle. Shelter misled Hubbard and the putative class members by

using the CCC One Report.

      38.   Defendant's conduct proximately caused damage to Plaintiff

and putative class members. Plaintiff and putative class members seek

compensatory damages in an amount equal to the difference between the

amount paid to them to adjust total loss claims and the actual cash value of

their vehicle computed as required by Arkansas law.

      39.   Shelter knew or ought to have known that their conduct would

result in injury to Plaintiff and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiff

and putative class members are entitled to punitive damages.

      40.   Plaintiff and the putative class members are entitled to an award

of attorneys' fees, costs, and expenses in bringing their Deceptive Trade

Practices Act claim.

                    COUNT II: FRAUD IN THE INDUCEMENT


      41.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.




                                 Page 13 of 20
     Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 14 of 35




      42.   Shelter falsely represented that the amount in the CCC One

Report represented the actual cash value of Hubbard's automobile. Shelter

made the same false representation to every other putative class member.

      43.   Shelter knew that its representation was false. First, Shelter knew

that Arkansas law requires that an insurer use one of the methods identified

in Regulation 43 to determine actual cash value and that the CCC One Report

was not a permissible method. Further, Shelter knew that the CCC One

Report systematically generated valuations that were lower than the "actual

cash value" that would have resulted had it obtained a valuation from a

qualified local dealer or appraiser as required by Arkansas law.

      44.   Shelter intended to induce and coerce Plaintiff and putative class

members into settling their total loss claims for less than they would have if

Shelter had complied with Arkansas law and obtained a quotation from a

qualified dealer or appraiser located in the local market area.

     45.    Plaintiff and putative class members justifiably relied on

Shelter's representation about the actual cash value. Indeed, because the

misrepresentation goes to a material matter, reliance is presumed. Manhattan

Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

presumed when, as here, the misrepresentation goes to a material matter.");

                                Page14 of 20
       Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 15 of 35




Pickering v. Garrison, 2009 Ark. App. 107, at *13 ("Reliance is presumed when

the misrepresentation goes to a material matter.").

       46.   Shelter's conduct proximately caused damages. Plaintiff and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to adjust their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

       47.   Defendant knew or ought to have known that its conduct would

result in injury to Plaintiff and putative class members and it continued in

such conduct in reckless disregard of the consequences. Specifically, Shelter

knew that its use of the CCC One Report undervalued its insureds' vehicles,

yet it continued to use the CCC One Report because it saved Shelter millions

of dollars. As a result, Plaintiff and putative class members are entitled to

punitive damages.

                             COUNT III: BAD FAITH


       48.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

       49.   Shelter acted in bad faith to avoid liability under its policy issued

to Hubbard. Shelter knew that its method of settling total loss claims violated

                                  Page15 of 20
     Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 16 of 35




Arkansas law and would result in a lower payment to Hubbard than if

Shelter would have obtained a quotation from a qualified local dealer or

appraiser. Despite this knowledge, Shelter fraudulently presented the CCC

One Report to Hubbard as representing the actual cash value of her vehicle.

      50.   Shelter did more than merely refuse to pay a claim. Shelter

intentionally violated Arkansas law to save itself money at the expense of its

insured. Shelter's conduct was dishonest and oppressive and was carried out

with a state of mind characterized by contempt for its insureds.

      51.   Shelter's conduct proximately caused damages. Plaintiff and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to adjust total loss claims and

the actual cash value of their vehicle computed as required by Arkansas law.

      52.   Defendant knew or ought to have known that their conduct

would result in injury to Plaintiff and putative class members and it

continued in such conduct in reckless disregard of the consequences. As a

result, Plaintiff and putative class members are entitled to punitive damages.

                      COUNTIV:BREACHOFCONTRACT

      53.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

                                 Page16 of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 17 of 35




       54.   Hubbard and Shelter entered into a contract. Among other

things, the policy provides for the adjustment and settlement of total losses

based on actual cash value or replacement with another of like kind or

quality.

       55.   Arkansas law requires that Shelter either provide a replacement

vehicle, provide a cash settlement based on a specific replacement vehicle if

one is available in the local market area, or use "one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is not located in the local market area." Ark. Ins. Regulation 43,

§   10(a)(2). If the insurer deviates from this method, it must provide

documentation for the deviation, including giving particulars of the

automobiles condition, and "[a]ny deductions from such cost, including

deduction for salvage, must be measurable, discemable, itemized, and

specified as to dollar amount and shall be appropriate in amount." Ark. Ins.

R. 43, § 10(a)(3). Further, "[t]he basis for such settlement shall be fully

explained to the first party claimant." Ark. Ins. R. 43, § 10(a)(3). The

provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as



                                Page17of 20
      Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 18 of 35




a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3,297 Ark. 254,257,760

S.W.2d 863,865 (1988).

      56.   Hubbard and putative class members did what the contract

required of them.

      57.   Shelter breached the contracts by using the CCC One Report

instead of using the methods required by Arkansas law.

      58.   As a result of Shelter's breach of contract, Plaintiff and putative

class members suffered damages in an amount equal to the difference

between the amount paid to them to adjust total loss claims and the actual

cash value of their vehicle computed as required by Arkansas law.

                    VI. JURY DEMAND & PRAYER FOR RELIEF

      59.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      60.   Article 2, § 7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in controversy[.]" Further, Article 2, § 13

also guarantees every person a" remedy in the laws for all injuries or wrongs

.... " Plaintiff demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.

                                  Page 18 of 20
Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 19 of 35




61.        WHEREFORE, Plaintiff respectfully requests this Court:

      a.        Certify a class defined as:

                    All individuals insured by Shelter under a policy
                    issued or effective in Arkansas who: (a) had a
                    total loss claim with Shelter; (b) that received a
                    settlement calculated using CCC One R~port; (c)
                    during the period from August 9, 2014 to the
                    present.

      b.        Appoint Kimberlean Hubbard as class representative;

      c.        Appoint Holleman & Associates, P.A. and the Brad

Hendricks Law Firm as class counsel;

      d.        Declare that Shelter's practice of using the CCC One

Report to adjust total loss claims violates Arkansas law;

      e.        Enjoin Shelter from using the CCC One Report to adjust

future total loss claims in the state of Arkansas;

      f.        Award her compensatory damages in an amount equal to

the difference between the actual cash value of her vehicle and the

amount Shelter paid;

      g.        Award her punitive damages in an amount sufficient to

punish Shelter for its wrongdoing and to deter others from engaging

in similar wrongdoing;


                              Page19 of 20
Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 20 of 35




    h.      Award Plaintiff all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all

applicable interest; and

    1.     Grant Plaintiff all such further relief deemed just and

appropriate.

                                 Respectfully Submitted,

                                 HOLLEMAN & ASSOCIATES, P.A.
                                 1008 West Second Street
                                 Little Rock, Arkansas 72201
                                 Tel. 501.975.5040
                                 Fax 501.975.5043

                           By:   Isl lohn Holleman
                                 John Holleman, ABN 91056
                                 jholleman@johnholleman.net
                                 Timothy A. Steadman, ABN 2009113
                                 tim@johnholleman.net

                                 &

                                 Lloyd "Tre" Kitchens, ABN 99075
                                 tkitchens@bradhendricks.com
                                 THE BRAD HENDRICKS LAW FIRM
                                 500 C Pleasant Valley Drive
                                 Little Rock, AR 72227
                                 Telephone (501) 221-0444




                           Page 20 of 20
     Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 21 of 35
                                                                                                                                    ELECTRONICALLY FILED
                                                                                                                                          Pulaski County Circuit Court
                                                                                                                                    Terri Hollingsworth, CircuiVCounty Clerk
                                                                                                                                       2019-Au -09 16:14:14
                                                                                                                                                   ·: 22
                                                                                                                                                      ages


                                                                                                                               .A
                                                                                                                                                        .,./
                                                                                                                                                               II




·31.os .. 1'8 12:31:48 Shelter Insurance                                                    +1 888 742--5671                Page 2/16


                                        AUTOMOBILE VALUATION SUMMARY
                                                     Valid for: .Arkansas Only
                           •     CANCEL VALUATION                  •    BRANDED TITLE VALUATION
                                          Email through CWS to valuationsupport@cccis.com
    INSURED          HUBBARD, KIMBERLEAN                             DATE OF LOSS                 07/15/.2016
    OWNER            KIMBERLEAN HUBBARD                              REPORT DATE                  07/15Q016
    CLAIM NO.        AT0000001887596                                 SETTLEMENT DATE              7/26/2016
    VIN              2G3CDX8G9GH205394                               REQUEST NUlv'BER             81605257
    YEAR.MAKE,                                                       SETTLEMENT ADJUSTER          Randy Felder
    &MODa            2016 DODGE CHARGER SE 4DR                       & E-MAIL AOORESS             ~• "!ti"' IRlchefterinsurane& - -
                                          ADD           OED       DOCUMENTATION
    Base Valuation                       24,906,0                 ~CCC         • NADA        D CciinDiirable 0         Older Price Guide
                                                                  Com011rable Located At
                                                                  TIRETVPE:                           LF           RF          LR          RR
    Ad<litional Considerations                      ~i.iW-&i
    Non-Factorv-Octicns                             ~~~li!fi
    Other Pre-Tax Adhlstments
                                         24,906.0       0.00
    Tolal Additions                              24906.00
    Total Deductions                                 0.00
    Prlor Damaae
    Coni-parable Value [SublolalAC\ll             24906.00

    ARKAfJ.~~s faxes !l Fees
                                                                               TAX'l6              AMOUNT.OFTAX
    Comparable Value (From Above)                    $24.906.00                 6.5000'!6            $1818.89
           TRANSFER FEE:                                                                                   $   1.110
           TITLE TRANSFER:                                                                                 $.10.00
           VALIDATION-FEE:                                                                                 $ 2.50
      LIEN FEE YES/ NO (IF YES, ADD .50)
           POSTAGE FEE:                                                                                    S 0.25
            CITY TAXES:                                                         1.SOOO,C,               37.50
                                                                                                        $
            COUNTY TAXES:                                                      1.0000'16             S 25.00
    AR Total Taxes & Fees                         1695.14         D Estimate for Prior Damaae Attached-     D Estimate Below
    Gross-Pavmerit                               26601.14
    Rebate
    Salvage value F~r
    owner Retained Salvage
       • Yes • "No
    Datamilnad"By:

    Adius1ed Settlement Amount                      26601.14
    Addition to Settlement
    Final Settlement Amount                      28601.14
    Deductible                                      500.00
    Net.to owner                                 26101.14
    Lien Pavnff                                  28058.68         Pavable to lienholder $24.906.00
    Balance ID owner                             -1-957.52
    NOTES: (1) These taxes are to be ilcluded in an lolal loss settlements cf $4,000 or greater with the exception ctTaxarkaila, Arkansas.
           (2) II the owner does not live withln.!he·corporate city limits of his address city, no City Sales Tax wil apply.
           (3) State Sales Tax -6:500'lli; Taxaikana - 7.000'l6.
           (4) Texarkana Exception: 1% saleslusa"tax on entire arnDUnl
           (5) City Taxes: him lt!l"l'ffl i!15f!rff§ goyldlalqxdse !;%'! v2iet su ratffi ct.titn·,I _
               County"Taxes: ~~,.~~1~.»Gise \a~..\'.~-.lil: ..~-~
                                                                                                                                     (Arkansas)
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 22 of 35




31.08.18 12:32:45 Shelter Insurance                                                         +l 888 742-5671                   Page 3/16



                                                          MARKET VALUATION REPORT
                                                                                      Prepared for SHELTER INSURANCE COMPANY
    ,-    ...
    [t REPORT SUMMARY
    !?'-~~-~
    ,c,,; CLAIM INFORMATION
     Owner                                                Hubbard, Klmberlean
                                                          2521 VanalUVer Dr
                                                          Little Rock, AR 72204
     Loss Vehicle                                         2016 Dodge Charger SE RWD
     Loss Incident Date                                   07/15/2016                            : i;osl;,"'!kJ•h;is-34% ri,war .than:;
     Clalm Reported                                       07/20/2016
                                                                                                :- ~'ll~:m.i!ii•iite:-3~-: _ __

    r;,-:,·-
    ':;i            INSURANCE INFORMATION
     Report Reference Number
     Claim Reference
                                                          81605257
                                                          AT1667596-3151830
                                                                                                !i~J1i~!~~I'!Ui jli~:::11    --
                                                                                                                                     1




     Adjuster                                             Felder, Randy
     Odometer                                             5,494
     Last Updated                                         07/21/201601:51 PM


                                                                                                              BASE VEHICLE VALUE
    <1/             VALUATION SUMMARY                                                           · -lhials~frmic:c1inparable :
                                                                                                ; ;iehii:ie($fli\18ilabie Of18Cei1Uy11~-
     Base Vehicle Value                                                  $24,906.00               li,thQ-~lJIC!I atttislime of : ; ;
     Adjusted Vehicle Value

   fTotal
                                                                         $24,906.00
                                                                                                [
                                                                                                : valuali~pli aur.wluatiiin ~ -


                                                                                                ,_
                                                                                                     t,~:~~r~~~-
                                                                                                        ADJUSfED VEHICLE VALUE
                                                                                                                                         -;;.:-,: ·: ·_ -
   t.~.         .    .
                                                                                                ;:· i!ij~:~~eiain\iine~ b~ 8!1iusl!i1D#: '. . _
   The total may not represent the total al the settlement as other factors (e.g. License and   :_ a-.v~viii~ iP iii:i:ount riir,t11o              ·-
   fees) may need to be taken into aca,unt.                                                     :.. !!Cll!lf~ron!!f_lhal~asvelllcl~-a,\d) ·: I
                                                                                                -- ~ llf1lr-J811Qrliil atiribiit.; ifany/ -
                                                                                                : . sue~•
                                                                                                :_~'!Ill;:.:
                                                                                                            :m~eiilaand a11er flldory •
                                                                                                                         -.. - - -- :· -             -
                                                                                                          .     . .           .
                                                                                                . lftlik!~ ~fui°Repoi1:: ·
                                                                                                :. ¥~~'!" M~-F--··:: ....~...,... -:_2 -
                                                                                                - Vihii:ii!-lnfoimalian:.~..~..::.:...:.: ....:•.:·:-~, _
                                                                                                 Vlijicla. Coridilian•..~ .• -=,·,·······-···~'-·i••·".6
                                                                                                -~~-Veli~~---·,·,··--:--.:-.:.::, 1 :
                                                                                                :·v~on-Nouis. :...:..~-------··-•···;_·_ 10 -
                                                                                                :.,S!41~~an:.,.... _: ...:....:···11




    C Copyriglt 2016 CCC lrtonnali:m Senices Inc. All Righla Reserved.                                                                   Page 1 of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 23 of 35




31.08.18 12:33:52 Shelter Insurance                                                                                                                                     +1 888 742-5671                                                     Page 4/16


                                                                                                                                                                                               Owner: Hubbard, Klmbertean
   CO:,~t()/-JE MARKET VALUATION REPORT                                                                                                                                                        Claim: AT1867598-3151630



   VALUATION METHODOLOGY
   How was the valuation determined?
   -----------·------·····················-·······-----··········----······-·-······-·--···············-·-----


                                         :)~--~-\•=t«,","!i:''..C~~~:~~-!:.:~!~~;«:,,:,,:. ~~---•~                            .·)"° .,3.,.~,x..•..,_.,.,.,N•:-:,_.:,;.r.,;.;.,."l,:,:,:.•~":~'l.~X-.:••~•J..•~   ,..JM,-,,~. ':,ft','.,,V.•,:.-.:.:.:«,.,w,:.;t•~-- -•~·.:.:,w,c
                                                      .       SHaTER INSURANCE COMPANY has provided CCC wllh the zip code where the loss vehlcle I&
                                                      · ·. garaged, loss vehicle VIN, mlleage, equipment. as well as loss vehlc!e condlliDn, which Is used 1o
                                                        ·· ·. assbtln determining the value of the loss vehicle.




                                .. ..     .      ..



                                                                                                                        CCC maintains an extensive datab8se of vehlcles that currently are
                                                                                                                        or recently were available for sale in the U.S. This database Includes
                                                                                                                        vehicles t~at CCC employees have physically inspected, as well as
                                                                                                                      . vehicles advertised for sala by dealerships or private parties. All of
                                                                                                                        these sources are updated regularly.




   SEARCH FOR COMPARABLES
   When a valuation Is c,eated the dalaba&e Is searched and          ,t) .
   mm parable vehicles In 1he area are seledsd. On currant year ·it•\: ·{ • '' '
   vehlcles. new vehicles for sale at the time of the valuation
                                                                       ·-.:
                                                                                                                     >, ' •·
   are used. The zip code where the loss vehicle is garaged
   determines the starting point for the search. Compa18ble
   vehicles are slm,lar to the loss vehicle based on relevant factors.




   CALCULATE BASE VEHICLE VALUE
    ... ~ - . - · . -~~·   ·..:,,-... ""::'.> ···-······-- •.. ~;~-yn••n••···· -- .•   · .. - -.· •.   _a.··.,··., ....... ¥•"".·w)"").-,::•.-•,••-~-----··w·f•'•··
   Adjustments to the price of the selected comparable vehicles are made to reflect
   differences In vehicle attributes, Including mDeage and options. Dollar adjustments are
   based upon market research.
    Finally, the Base Vehicle Value Is the weighted average cf the adjusted values of the
    comparable \'ehlcles based on Iha following factors:
      • Source of the data (such as lnspacted versus advertised)
      • Sbnllmlty (such as equlpmant, mileage, and year)
      • Proximity 1o the loss vehicle's prtmaiy garage location
      • Recency of Information



    C Copyright 2016 CCC lnfonnalion Service& Inc. All Rights Rasll'Yed.                                                                                                                                                                                   Page 2of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 24 of 35




31.08.18 12:35:08 Shelter Insurance                                       +1 888 742-5671                   Page 5/16


   CCGEtO>.!E MARKET VALUATION REPORT                                         I   Owner: Hubbard, Klmber1ean
                                                                                  Claim: AT1687596-3151830


    /"'"""·
    c:·;:· VEHICLE INFORMATION
    VEHICLE DETAILS
                                                                                  1tet\ic!a&aolilin~&:u~sta1es ..
    Location                                  LITTLE ROCK, AR 72204           i.. _are.~ ti,,ha~~ a.~.,,                      .:· · •
    VIN                                       2C3CDXBG9GH205394
                                                                              E; ess~a~~~·~taatiolr :,r.; :i ::.: · :
                                                                              i:: ~'lmiiiiitviii):tfiil{i11rii~11r~~
    Year                                      2016
                                                                              ::; ~~,~~~~:~~~. ::::>::;;
    Make                                      Dodge
    Model                                     Charger
                                                                              : ; -~~~r~~:uij;.ldni:~~.f\~: .,.::
                                                                              ~: ~ e ~~1:!im1111·cciniinn •:··•· .
    Trim                                      SE                              . . lhfl.rap)tledmiliiage Mll1q ~~!hat: · ·
    Body Style                                RWD
                                                                              . tliiiiiiroinrariim iiaiura\efy~ Ille           :
                                                                              ;· ,.i!PtiQl'lil;-!ld~ill ~!111'.Plll!lnl•C!r ~ ·: ..
    Body Type                                 Sedan                           ;ji~P. ·             ~~'.ehci•'.il;atimr": T :
    Engine-                                                                   ;:.•!ffiii,:i'jiiii .T?<::·::c:·· c..:,.,: : ·:
          Cylinders
           Displacement
           Fuel Type
                                              6
                                              3.6L
                                              Gaso5ne
                                                                              i:it 1:[~: l~~:;fi! lt~[~il: 11/t:~: :i;: : :..,
           Carburatlon                        Sequential MPI
    Transmission                              Automatic Transmission
    Curb Weight                               3934 lbs

    VEHICLE ALLOWANCES                                                            ~D~~~f~~rEing· ·
                                                                                  Iha vaiijiicir U,e lass whia~
                                                                                                          when. :
    Odomellar                             5,494                               .   ·co:nparacJioa~ ~hide.The . .
                                                                              . i;i,lc:aJ Ylhide il;l! vt!~B of !he 6a11lll ..
    Options                                                                        YBl!!i rnlll!e.,lllld ~ as thli).!i$" ' .
   :· Message ~n~                         ~    Present. . :·: :,                  .vahlde. ileli.dvig average milaalJ!l, .
                                                                                   ji,ic! ~n l\l,1ilij;in(!lq,;ipinefll. :Jbe~ : ; :
      Alumlnum/ARoy Wheels                Not Present
                                                                                  )•~~~d.iili!¥.d!Oi:~iusjreti,-e:.
   [: ,?<1~Pr~!°Qer.1M1~--::              Bep!!i;tl!lf::'.. ··.: . :: ~
                                          Reported
                                                                                  -~~r:::::::: ·: . :_ :):::. :·
      RearSpoRer
                                                                                  -~:~;;.iy~~i~~:v~~ls ~ ,
     Reported" Option(s) added after illtlal valuation .                          -~~~~lly&h{ci~'!,i.~ ; :
                                                                                  ·-adj~ii~1ii·ninl!ll Iha loBS ~ahlda .•
                                                                                   ~iguta!i!lf\:            .




   e Copyriglt 2016 CCC lnfonnation Services Inc. All Righ1s Reserved.                                               Page3of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 25 of 35




31.0B.18 12:35:57 Shelter Insurance                                                     +1 888 742-5671                          Page 6/16


                                                                                               Owner: Hubbard, Klmber!ean
   CCCF'./)NL. MARKET VALUATION REPORT                                                         Claim: AT1667595-3151630


    ,t-·,
   ijFJ VEHICLE INFORMATION
    VEHICLE EQUIPMENT
                                                                                            >i.~!l'n.lfilfl:ia:tiiei~~~"':lh'j:taS&> ,:
    Odomatar                     5,494                                                      ,::i-~i'.'                -~fr~~~!'ISLP'iA.Ni:ii¥. ·:·;:::::
                                                                                            ... ·. · ,,.               ·iaea:iiictc,- .. i:P .:::::";
                                 Automatic Transmission
                                 Po\ver Steering
                                                                           •'
                                                                                            ii::+;:!~:~i!!i~'.~:~;ii!ii
                                                                                              l .,::::·~~ii -~[~~~!i       :~::.:
                                                                                                                        ~fi~Dll
                                                                                                                                                  =:;:,;;;;
                                                                                                                                                  '!( ··;
                                 :p~i Btii~ii§ :"::=.:                                      =· ; ·   'ine;vllhi~"1'ilmii ~r~ii.... · · ...
                                 PowerWindows
                                                                                                ::; .Milti!Dnal ~merit !hat Is ~f :=
                                                                                            ;;;.:t:::~~~liit1'ilia iil>tiii!:IP;~.imiili!. -·:




    Decor/Convenience
                                 Power Mirrors

                                 Fi~re~~~~(:\i.: !:. ::,: >:1-~:~:::'?t
                                 Power Trunk/Gate Release
                                 Air Conditioning
                                                                           "....;-



                                                                           ,_,.
                                                                           ,.,
                                                                                            ~tJ.11 ~:Jjti f:f:::j
                                                                                            : !J";:(·l:;:;:;·~\ !/\:. · ;                  :~;:; [ r·i1 :·;
                                 ·Ci)maje ~riroi                           .i
                                 TiltWheel

                                 cnf... eo~~,                              ,:_.;,,.:.
                                  Rear Defogger

                                 :lnleimi!I~ W!~rs ·                       ,   .
                                                                           ."'!".•
                                                                                 .. .
                                 Con&Ole/Storage
                                  ~rtieml'coiistile' ·
                                  Keyless Entry

                                 :T.1!1~~c~(:·:_,-:r ..
    Seating                       Cimh Seats                                ;,>

                                  Bl!CWil Seats ' ,. : :      l: ·:                                  . ~-- ··: ... - ; . ·: . ......
                                     ! . • . .:   . : .. : .. : ·   ""'.
                                                                                                       ........
                                  ReclinlnglLounge Seats                    J
    Radio                         AM Radio
                                  FMRsdli> :·
                                  St8180
                                  Search/Seek :. :                          ·:!"

                                  Steering Wheel Touch Controls

                                  Aux!DS1Y'.A1¥:corinectlon
    Wheels                        20" Or Larger Wheels
    Safety/Brakes                 Air Bag (Driver Only)
                                 ·p-nsi,r Air. Bag : :
                                  Anti-lock Brakes (4)                      <?

    Cl Copyright 2016 CCC Information Semcas Inc. AU Righls Reserved.                                                                    Page 4 of 14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 26 of 35




31.08.18 12:36:52 Shelter Insurance                                                              +1 888 742-5671                             Page 7/16


   CO:,L'..'.·:):--:E MARKET VALUATION REPORT                                                        I   OWner: Hubbard, Klmberlean
                                                                                                         Claim: ATt6875911-3161630


    ~'":\
    ~~;<.1   VEHICLE INFORMATION
    VEHICLE EQUIPMENT
                                                                                                     :: ....   ·       .:.:   . :...

                                Front Side Impact Air Bags

                               :~~~~:~;.~~~:{;?:::::: :r:){:)}
                                Hands Free

                                T~!on C~I
                                Stability Control
                                                    i• ·:.
                                                                                                     ~;:~t~!l·i .•.:. .•_:-~•·•··:•.
                                                                                                          .........



                                                                                  ,>
                                                                                                     ::--·::- . :.. ::--·        "::.:
    Extarlor/Palnt/Glass        Dual Mirrors
                               .............. -·· ..........
                               :Tin!~ ~ss..: . (i>.:: .!-         >, ··:r~,itr:i;:.;:                . .: ..
                                                                                                     .....            : .·:, .. . .: .
                                                                                                                ... : ....
                                                                                                             .. '.":.
                                                                                                                   ~

                                                                                                                                   .. .....
                                Rear Spoiler                                       ·•.               . ....
                                                    .         -· .. ..   .. .   . ..   . . ...
                                                        .> ;: \ .i-..:- -~:':-; ... :·
                                                          .
                                ~~r~~~~\                                                                                  ·•····•···     .
    Other-Cara                  Cafifomla Emissions




    0 Copyright 2016 CCC lrloffl'.af~n Senices Ire. Al ~ Re&a'Yl!d.                                                                              Page5of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 27 of 35




31.08.18 12:38:17 Shelter Insurance                                                                                       +1 888 742-5671                     Page 8/16


                                                                                                                                    OWner: Hubbard, Klmberlean
   CCCE.J)~ !E. MARKET VALUATION REPORT                                                                                             Claim: AT1867596-3151630


    ., .......   ~




   t .·J VEHICLE CONDITION
    COMPONENT CONDITION
                                                                                                                                 : .li.~Fl.1J'3 j~U~~~ COl_,(P!'-NV,
                                  Condition                    Inspection Notas                              Value Impact        ; -t!S~~,Of\~~-gu:dl)l!f,es: ..
                                                                                                                                 ,:_,~:~,~!Tlt>l'\Q,i;.~~;~~~ i.:··· .:.
                                                                                                                                 : AXlrn.P.OJlerlls:or ~ la)!Sji,ehl~ flriO(:'   ,,
    Seals                         PRIVATE                                                                              $0        ::11a. ijie:l~.i'll!e 9!11miiirii!a~il!I!.;::
                                  OWNER                                                                                          ;.:~~is!!cs:rqr;~~~iw ...
                                                                                               :,,.;.:···.:;.:;::•: ·ic.: $0··   ,·· -ooritpanerilj.·fll'lhe;co,id;tonBel~ll!lt .· •"
                                                                                                                                 .. ti;i~ ilprin age. im:j;ei;tron Ndta:i · : : ..
                                                                                                                                    mri~i;i. ll!Js81Yations ~m the rwis)ser : .
    Dashboard                     PRIVATE                                                                              $0        ;:,.~~~~~ ~ ~~~-,~-~ri. ' ..::
                                  OWNER                                                                                          E! ~~llkes~i>iliit:~~iiii~ lh;!i : · . ::::
                                                                                                                                 tr!ifliliil:ih&1rnpilc(the ,~a coridll!ai,: .
                                                                                                                                 ;;:·tiaa:a;;!il,i">mt!IB-i>ni,a:r,is~,~~.is ::. :
                                                                                                                                 i:·,~paie11:ra~.i11~1a:o,,11;11if~i1ian. ,, ·.
    EXTERIOR                                                                                                                     ;:·~~~l.ir/i'dj~Jina~ar-9~,d )·:
   .. . . .. . . ..... . . .           :: ...... ·.; . :.~::. ! :; .......... : ... :-. i:i·
    86dY:··· :. :·, ·. PRIVATE .··.                                                                                . ··$0        ····iipOfi'interviewa ,iilhdealiitshops ~ : .
                          " (?WN~R.                                                                                                111e Uni~   s~tes'.
    Glass                         PRIVATE                                                                              $0
                                  OWNER
   ;Paiol; , . : ·' ·· PRIV~TE
               '. .. CV'lN~R
    MECHANICAL
   :.E.~glne: . .. :· ; .P.RIVA'fE                                                                                : ..· $9
                      · , OWN~R
    Transmisslon PRIVATE                                                                                                $0
                 OWNER
        :
    -~)u!a:: _·      n, :. :; :.,
                     .:
                          ~
                              .    .       .


    Front Tires                   PRIVATE                                                                               $0
                                  OWNER

    Rea~ pres.··· ~RIVATE                                                                                           : '.$0
                          · OWNER




    C Copyright 2016 CCC Information Seriices lro. All Righ1B Reserved.                                                                                                Page6of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 28 of 35




31.08.18 12:39:35 Shelter Insurance                                                                                 +1 888 742-5671                             Page 9/16


                                                                                                                                  OWner: Hubbald, Klmberlean
   CCCt:.::'~}i<.!F: MARKET VALUATION REPORT                                                                                      Claim: AT1667596-3151630




   Q:~, COMPARABLE VEHICLES
    Options                                 Loss             Comp1            Comp2                    Comp3
                                                                                                                            :··.CQriip:I,: ·.i,_: ~~d:i>?Je:~041201~ ::
                                          Vehlcle
                                                                                                                            ; :ga1~~-~~.,
                                                                                                                            :··,~•iii~~ii\illl'~l '· .. .
                                                                                                                                                               ~·-~•+Si               ··
                                                                                                                            =· .VJN.2d . . . 1i1w!!53 ::; :.. ::
    Automatic Transmission
                                                                                                                            : :i,ut" ·          _~ra1ii1 i:f· ·.                           _
   i:~~iee~o-i(:: _:;:.: :.-: ·                                                                                             ;:::iii~~-!i!!~~~~iD.~~(:-::       ·: : ;::/::·:
    Power Brakes                              -·?                                                                              aoun:.-:riuecii,.-:. -;-· :· :· ... . .
    Po\Wr Wii\d~                           ··r·=· ,.,                                                                          ~~ !f.P~B : : ·; ·
    Power locks                                                                                                                ~tajanc:e ffll!II ~llpClc,AR'". :
                                             .......................
                                                                                                                            : .16:~~~~ .: ••· . . . :.. :•·: ·:_:...:: : ·:·: ::
   ;~~~Miri~~- :\ j .:i .          .·:~ .:..?·:\;:-:)!ti\~::. :-\i1
                                                                .-,~                                                        j Ciiii,pii"=.::,::··. .     Je;JJS/27/2011!" :
    Power Driver Seat                                                                                        (('
                                                                                               :. . .· ·:· ;....    ....
                                                                                               :!·:::·.·:::•-:. ·•:···:.:
                                                                                                                               20~~~}!~~#:~~~iG\
                                                                                                                            I·---~~mfiiHIJpl-          :->;
                                                                                                                                              ., .. , ...·:
    Air Conditioning                          <(                <I                                                          :·:-~;~~;~~¼0~37.;: .: . -_:; ::· ... :
   : ~;~~iol{ =··:; ··
     TIIWheel
                                                                                                                            .- :t!:'-·tr:$.:o~~~-~~~<
                                                                                                                               aoun:e 'Truecar ,
     CnJfus Control                                                                                                         · !i~ ,: B".1+19 : .· L : .
    Rear Defogger                                                                                            '(
                                                                                                                                  Dlitanca rrriin   Ltma: Riick, AR
   · 1n1e~eirtw~                                                ~··                                                               tnMiles.-:Fprt~!h,/m                           '
     Console/Stllrage                                                                                                             Comp 3 . ; ::· Up&iMlla~ OS/;7./201~ ·
   \-0\~ead.Consote                           -/:::;                           .:     .,                                          ~1,~Qt!Chrifr&e.Rw!f6~$1
                                                                                     ':                                           ~asonn~ ~eq:uint~ ~I
     Keyless Entry                                                                   <!
                                                                                                                            ' VIN:2C3COXQGXGH1C3957
   ;_Teie~~lleel,                                                                    .• >
                                                                                     ,.,                     ~:.            . ~~iii ~i'i tt,...idiii or Barmrlville·
    Message Center                                               ii'.'                                                        T•~ti11,1a: (4711) 696--0800
   ;.Remcte.~r                                 x ... :·. y               ..            l       ....
                                                                                                            ;f              , $oww:r~
    CIDlhSea1s                                '>(               <-/                  <(                      ._,            ' ·~lllek #8B1!162            : ' :: : :..::. :·
                                                                                                    . :· ;-r-: .....
                                                                                                                            ;· t>•~~littia~~
   :~~~$~i~'-
     Recl!nlng/Lounge Scats                   -t.l               ~(                  .,                     ·-l
                                                                                                                            ::!   ~s.1:~,~::i~~\iµii:t.-1f-::: : . _. __
                                           i:-~/ j ~;; ~:: i:) ...: - ~                                  .::r               .. ~whl~~ USidln~
    '.A~Ra~:~-                                                                                          .. ~ ~ :
                                                                                                              ·:/           · ~a!eriiiitialioii otlhe-Basa'vencle v~
     FM Radio                                 ··:'               ';,r
                                                                                                                               I!"' fl.o\inlenl;le_il-!D l!e ~er.I.
   :5te~: ::::                                           -     . <.                                                               vehl~1i&bi.a. -!'8 relJ.!!clivaol'9. mall!et
     Search/Seek                                                .,.-                                                              ~-~!ll iT'1Y ,ii, ~be-!1'1~,111.
   : S t ~ ~hf:el Toj,d, Controls             ·-.: :-            :1.                                         •··l           :. lorsalii-. · ···
     Auxmaiy Audio Connection                                    </                   :•·
                                                                                                                                  L~ f~fs_jt,e ~&c!cer pricaof an
     Sall!lllle Radii>   :                     F . ., .                                                                           iirspaclDd"deaiervehir:te and Ille
     Alumnum/Alloy Wheels                      .'(
                                                                                      .,
                                                                                      .,                                          ~iledprim.fl)rlha~d~
                                                                                                                                  vehide. · · : .. · :.
     20'! ~l~~ Wheels                          ~.... .                          ·i
     Drtvers Side At Bag
                                                               :,,.                   .,                                          Disiance ~8Sl!dl/Ptnl!IS1taif1.11line.
    . ~e~~tAtr           aaa. .                ;
                                                                                      '
                                                                                                                                  lielwal!ri loii.-1 ~!IY&tide
                                                                                                                                  localienl.. ..
     Anti-lock Brakes (4)
    · ~ I Olsctirakes                          ~l. ..            : ✓•
                                                                                                                                  'lh8 Ci,ndllion Adj~(mfllt sa~ lh~ ·
      Front Side lmpaa Air. Bags                                                                                                  cionyjanibla vehicle jo l'rivale Ownaf. .                .
    : H~Cwm~ Air~~                                                                  -•:...'=                  <(                  ~cf.tio~ ~thati,sii whide ~ .
      Par1dng Ser.sors                                                                 )I


    © Copyright 2018 CCC Information Services Ire. All Righla Reserved.                                                                                                        Page 7 of 14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 29 of 35




31.08.18 12:41:24 Shelter Insurance                                                                                             +1 888 742-5671                               Page 10/16


   rrrY       ;:, 1•· :-· i,-•·                                                                                                                 Owner: Hubbard, Klmberlean
   ~t.~.:"¾,_._}~._IJ :~            MARKET VALUATION REPORT                                                                                     C!al:n: ATl 687598-3151630



   er~ COMPARABLE VEHICLES
     --,: .   ~



    Options                               Loss           Comp1                  Comp2                             Comp3                         cotnP.Bf811 IO in G~ Veh!t;(a _COndi60!\
                                         Vehlcla                                                                                                ~.::_: . .                             --



    Tractlan Control
   ::~bt!iti~~t~<;; : : ;: _•:: ,. j>                                                       ,,.
    Dual Mlmn                                                                                                           ,(r'
   :·i/"nteli_orasa':·· :·.:: ·:'                                                                           : :· :··: ;"<::: · _. :.
    Rear Spoiler
    C,earcoat Paint
               .. .. . -··.. ..
                                                                                      .. -: ,:.,;                       f'-~:
                                                                                                                       .......
                                                               ,,..                                                                                                          ..
    California Emissions                                                                    <'                                                                           .. ...                 •····


    Ust Price                                                $24,495                  $ 23,995                        $ 22,995
                                                                                                                                           :·    ::;.·   ·:   ..••;:.             "   ..
                                                                                                                                                                                           --     ..

                                                                                                                                           ···:.:... -: ' .. : :":-- ::" ..


                                                     . ~--. ·.· f .. _:· ·-..~·-···     p
                                                                                                    . t.   t·:·, .. -:~ .:~.    ;~~    ;




    c, Copyright 2016 CCC lnfonnation SerYices Inc. Al Rights Rsserwd.                                                                                                                Pege8of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 30 of 35




31.08.18 12:42:13 Shelter Insurance                                                        +1 888 742-5671                    Page 11/16


   cccr:·:. ~Yi'JE.             MARKET VALUATION REPORT                                          I   Owner: Hubbard, Kimbertean
                                                                                                     Claim: AT1667598-3151830




             COMPARABLE VEHICLES
   ;l,;::; ADDmONAL COMPARABLE VatJCLES                                                           J!.<lc!illo!III ~paal,!B_ Veb~                are
                                                                                                 :::·~~~{~~:a~ 1!11"f~~~---·•
                                                                                     Adjusted    ::,;~:~-!~1°1~ ~~r~~l <:- :
                                                                                   Comparable    ::·:~al!~~liii:ln:~~),.-111e· . ; ' . ;
    Source                            Yehlcle                                Price      Value    :'.··lietefuiiiaiiilii-utri:Siikovsllcli\l:iilua.. ·:
                                                                                                 '. -aiS:n¥~•~~e~!Jlit: ·; ., _:,
    Comp4
                                                                                                 :: vrii#'~6ilniiEBOlive:ai'ilia'maiiiatt :
    Source: Autatradl!.'          2016 Dodga Charger                       $22,299     $24,776       va.ii.ii. ar,d imyno i,ingor.tio avai!al;le : .:
    Patty Peck Honda              Se Rwd 6 3.61 Gasoline                      (List)               ~ot_l!Bl~i.:. ,-·_: -: . .                   .. .
    Ridgeland, MS                 Sequential Mpi
    (801 ) 957-3400               Odometer: 20,768                                               •.: ~:!'~lii;l!i4S!i~Pl!~QJ:an-_ : -'._,·: ;
    204 Mlle From LIilie Rock, AR VIN: 2C3CDXBG8GH109769                                         ::.-~@r" --,.~~:'··/ ·j:j
                                                                                                 ;,jdil!!!IJ~:!iii~            :· •~- _- :; - :
                                      Stock#: P11875
                                      Updated Date: 07/09/2016
                                                                                                 ;··,..ni<ii   ::-?/ -;::.:r;; --,-> ,- ::i••
                                                                                                        . ::.:". ;,;-__;:·: :-
                                                                                                                       ·:.    :··. :::.·
                                                                                                                                              >.;
                                                                                                                                        .· ...... .
                                                                                                                                           ::

                                                                                                 L':!J.!st~ii~;i~jik~~~~;~.~= ·.
                                                                                                 :-- lia~illilss~iifco~lii1rviilii'ie···· .. ·
                                                                                                 . locaians.




    Cl COpyrig"A 2016 CCC lnfonnation SerYices Inc. All RighlB Reserved.                                                                   Papa9of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 31 of 35




31.08.18 12:43:00 Shelter Insurance                                                   +1 888 742-5671                Page 12/16


   CCCff{)>.'.'_:;,;_ MARKET VALUATION REPORT                                             I   Owner: Hubbard, Klmber1aan
                                                                                              Cialm: AT1657596-3151630

    ,,,.. -···
    : ....... "";i,


    L}- VALUATION NOTES
   This Market Valuat!on Report hes been prepared exclusively for use bi' SHELTER
   INSURANCE COMPANY, and no other person or entity Is entllled ID or should rely upon
   this Market Valuatlon Report and/or any of Its contents. CCC Is one source of vehlde
   valuations, and there are ether valuation sou:ces available.                                   ......
                                                                                                   . ... - . .   .   . ..   .     .   .




    e Copy-ighl 2018 CCC lnfonnalon SaNlces Inc. Al Rights Resarved.                                                            Paga 10of14
       Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 32 of 35




31.08.18 12:43:31 Shelter Insurance                                                                       +1 888 742-5671                        Page 13/16

                                                                                                                     Owner: Hubbard, Klmberlean
   CCCi}(>>.IE. MARKET VALUATION REPORT                                                                              Claim: AT1687596-3151630


   SUPPLEMENTAL INFORMATION
        ;C/·..
        '·... .~
                  EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT           i..: .i:cii~ 911~~RtNBliRANCE:
                                                                              ~~~ri~epmted~y ..
   ~<        ..:'..:·'.:;_c-'·-------------------------:···tx~ri,!IJ.ldl~lhu:ZOi11Di!iiei : : .
       TITLE CHECK                                        RESULTS FOUND




   :~~
       Abandoned


       Fire Damage
                                                  </       No Abandoned Ream! Found
   :q~~~i:IV Y+/\ ::;:\_:::::: i.\'.;~t~:~~#~~~~•~?.~; -::~·\tiY-j::~<
                                                  •!       No Are Damage Record Found
                                                                                                              ~•~i
                                                                                                              ;:_,
              ~> ·: :r ;:,. "·=?\'i '°.'-c?::'iifiio,~-ef11.1mt~:~eoai!1]'.'.min~''.:::::·; <;:.:: (/::; IE':~~~:ri'rt,,, ::,-=t;:::_.,,):'/:() /('
                                                                                                                                                     ::·:•prj.;'_;. ;:


       Han Damage                                 -:_.>    No Hal Damage Record Found                         . . . ': ND E'.,!•iii Feiril   :
   -111~.uiss :·                              >i :.. ~ l!isu~~lm~~rd Fotlt-d                    ·· ·                 ,:-~mi~~·: : . :
       Junk                                       ,..      No Junk Rea>rd Found                               it::.:-~~~~-~-:\~-:. y·.:; .,.
   1~~¥1iE)j{ {·IJ: i: :1/::::-::; _:i\l;2)~:~~~~i~~jl : t}(:\\/ ::Y                                          lii:~=Q~~:; ::::i:i/ :::+.:~:{/::::~;!-:+- ·!
       Salvage                                    ,;       No Salvage Record Found
                                                                                                              !i:~ft~Litlt;~ii: :t::il
       EVENTCHECK
       NHTSA Crash Test Vehide                    ,;
                                                          RESULTS FOUND
                                                           No NHTSA Crash Test Vehicle Record found
                                                                                                              iH11lfi~i:tft:1tt  T'i
                                                                                                              :. :~ .. ~-~~...ii~ '
       Fram~ piiimlge :        .              I 'l; ::)~        f~me ~ e R~iif f#nd: :·, :                    : "ioellida ·:·y          . .
       Major Damage Incident                      ~l       No Major Damage Incident Record Found              ...    EVEifi citti:i:K< , .,
   :~lin~F!r,er_~u~~emon·_.·                  i   J: :~ ~n~Clt!.11!1 ~-~yback/Le,ii~r{~i,~(ti fll~!ld           .    ~*-~ Pl:I~ tm
       Odometer Problem                                    No Odometer Problem Recard Found                          ·Ait.o~ed(jl'li,ut lar1h{91oss wiiida
   -~~~~i';:               f                               No ~d:'™°itl fj>u~ct . : :. ·.' . ' '.:            : ~~~~~l~nli_ullli IIIC!icaie
       Water Damage                               ,,,      No Water Damage Ream! Foun:1                       : .ii~~~~~ ~--f)\~
                                                                                                              ,. :ptc!IM'!!~#.'l'~a•1·pev;ous. ·
   :~lv~il9A~!on;                             :< .No, eiil~ Auction_ ~ecq~ Ftj~nd :_: I:                      ' oard!lmagti.il,Qt.iirlllhcr~
       VEHICLE INFORMATION                         . RESULTS FOUND                                                    ~':·:·:.:::·····;
       Accident                                   <!       No Accident Remrd Faund
                                                                                                                     .VBl!CLE• ~~110if ...... .
                                                                                                                      ntlSVEE ciim:our: . -~.:· : . .
   :... ~
   ;
                 i • ·:·:'·.."
        ..:.::·: ..
         :         :.::.   :
                                      .. -.... :;.,': :t-iii-¢!>~-r:lli~~~:Fw¥:. :·\.: :·:.; ..:                  : -~~~j"i..;~-~:~~-:
       Driver Education                           <l       No Driver Eduaillon Reoord Found                   .. ·•tiiiveiiilf~ hto~iiiw, ;hal.i(bl~ : .... ,
   i:i~-~/Dil~;!n#,nt/ ·· ·
       Lease
                                             :!"< '. i,~ ~re i,:.;m- 1nc1a11nt\R~coljlF-~ .. ·
                                                  -.'      No Lease Recard Found
                                                                                                              :_ -~~£=~:
   ::l.liin"•:.:.                            •: ~t : ~ ~-U,o_R~ Fouocl              ~
                                                                                                                     .!)at iia.ji~; ~t.:iir ~ ~nifllari      .
   . --     . . :.•:·
                   .                                                                    · ··                         i,:oi;ieri,ii.:(:_ ·:. :··:
       Livery Use                                 :/       No Livery Use Recard Found
                                                                                                                     DD~!l-~:: .: .
   iGi>vem~~u~                                :,,-
                                              -
                                                   ; ::r.iti . . . . . - .Use ~RI
                                                        ·.·.Gi>vistrim~        . .F1>11nd
                                                                                  . . . . ..: ' :.
       Police Use
                                                                                                                     Ti!ts~~~{:H~~ OUT
                                                  •./      No Police Use Record Found
                                                                                                              . ·A-lii,ciie«il~llarllliSIOUveN~:
   'fleet
      .
          .. :::::···
               . .....                        ·<(         :·N~FleetRecord~l\d.: .' -:.: ;·:                   : iilmv!riollld!~Ot-aier,am,•dc.
       Rental                                              No Rental Record Found                             :· or tiqieai,~~s-!cui"d, A~oCbe!=ki ·
   :Fleet-~d/orR~
    Repossessed
                                              : ~-':: i -~ F~i211dlor~n1a1~:f.ciu~ii ::
                                                  s-'      No Repossessed Record Found
                                                                                                              ..     ;::.;~~;:::.~.; :
                                                                                                                     !=IDJl''ltllt~li;,s•~•P~ ·· ·_-:
                                                                                                                                                                 .

   'f!ll(ll,ISa·::                                <. ' : No  Taxi-use
                                                          .•;:   : .. :·
                                                                               Found · ·. · ·...
                                                                      Recorii . .             . :· :-.·       .. -~~.ed:,a~:~-..:e, IVilllll:
       Theft                                      ·•.,/  No Theft Rea>rd Found                                       !"'l'~ll!!:~ol_~g,o,pq11dila--
       flaet!ll!.dfl:>!':j..ea~.                  •/.". . No Fieelandhir lilase1ier.ord.··.
                                                                                        F.oiind :·.:                 !ld~~~-.                  .
                                                                 . .
   -E~. . Safety ·1nspection
                                                            ~


                                                           No Emissions Safety Inspection Record Found
   :oup~~~ -:                                 . ,; . : ~ ~p~ca1e·:r111e ~ Fi>un9 :

   0 Copyrighl 2016 CCC Information SSl'Yices Inc. All Rights Reserved.                                                                             Page 11 aft4
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 33 of 35




31.08.18 12:45:36 Shelter Insurance                                                                                        +1 888 742-5671                            Page 14/1B


                                                                                                                                          Owner: Hubbard, Klmber1ean
   Cf'.J:,L.<: \'.L. MARKET VALUATION REPORT                                                                                              Claim: AT166759B-3151630


   SUPPLEMENTAL INFORMATION
     F. ; FULL HISTORY REPORT RUN DATE: 07/21/2016
       No records were found for this vehicle In the AutoCheck database.


   AUTOCHECK TERMS AND CONDITIONS:

   Expcfan's Repar1s a.'B """'l>l•d rran nwllip!a soun:m. It i3 not 111-..ays .,.,.- far E,pertan 10 olr.ein COfl'4lla:S •""'"Pancv lnl'om:allon on e!I vehicle; lharafora. 111818 mB"/
   ba ot,erll'Jalllllnds, adamela' readlrgs or dlsaepa:,deo Ilia! lll'IIY la• vahlCla lhal ara not re:leclad on 1"81 vet.lclt's Report. Experian uarches data 1111m adS!lonal sources
   where possible, bu1 d discrepanclas may not ba 18f.1c111d on Illa Rapart.


   Thasa Ropods ... based onlo!arma!an supplied to E-=1 by momal .....,..ba!ia,od ID be rallablA, BUT NO RESPONSIBIUTV IS ASSUY.EO av E>IPERIAN OR
   ITS AGEMTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS"IIASIS,AND EXPERIAN
   FURTHER ElCPRESSLVDISCUIMS ALL WARRANTIES. EXPRESS OR IMPLIED, INCLUDING ANY IIIIPUED WARRANTIES OF MERCHANTABLITV OR FITNESS FOR
   A PARTICUI.AR PURPOSE REGARDING Tl!IS REPORT.


   YOU AGREE TO INDEMNlfV EXPERIAN FOR ANY CLAIMS OR LOSSES. INCWDIIIG COSTS, EXPENSES AND ATTORNEYS FEES, tlCURRED 'iitf EXPERIAN
   ARISING DIRECTLY OR INDIRECTLY FROM YOUR IIPROPER OR UNAUTHORIZED USE OF AUTOCHECK 1/EMICI.E HISTORY REPOR'T'S.

   Experian sl-.all rol ba llabla lar any delay,.. r.::un, ID pm,,ld• on aoc:uralll repar1 I and lo 11,a 11111n: whlr:h lUdl delay or fa;\Jrft "'caused by ....,.IS beyond lho ,...,,,a!Jla
   -IOI al Elrparia~. 1nc:udin9, >1l'1aulllmi!a!lm, "ads of God", 18mHtsm, ti publlc anllll'los, labcr c!i>pulas, 8Cll,ipr.mnl malAindona. ms:&1111 or camporenl rlux!Bll09.
   auppliarlaJuroo. ombalgom. ra'.ionlna. aCIS al locel, siste or Mtional gavam.'118111', or pi,bllc agancla3. ulili:Y or mrnmllllca!lan fdi.r•• or ulays. Ira,      un1,q.-.. lload.
   opldamlcs, rlo:o and Slrik9s.


   1hasa farm, ond I l l • ~ -you and Expnn lhall ba po.-nad t,rll,al • ws olt,a Sllle d llinoi1 (USA) wi!.',oulnaganl :ol!J c:adlicl al low pn,vislom. You and
   Explri2oagraa lo 5'iHnil !o U., pnonal ..S axcllsMt ju.isdl::llan d fHI coir.s loal18:! wit.In 11-.ecoll'.ly dCcak, lincb.




    Cl Copyright 2016 CCC lnlonnatlon Services Inc. All Rlgh!s Raserlled.                                                                                                     Paga12of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 34 of 35




31.08.18 12:46:34 Shelter Insurance                                                     +l 888 742-5671                              Page 15/16


   CCCE!(>~H:.. MARKET VALUATION REPORT                                                      I      Olvner: Hubbard, Klmber1ean
                                                                                                    Claim: AT1687fi96-3151630


   SUPPLEMENTAL INFORMATION
                                                                                              Tho NalionO:, Jllghivay Traffic Safely. .. .
   7{:·~ NHTSA VEHICLE RECALL
                                                                                             . ~r'!~ori liati i~d 1 ~1!lla!B!f
                                                                                             .. recall_noli~_itia1~~PP1Y~lh.~~--
   NHTSA campaign ID: 16V043000
                                                                                             · ~.,.,"'11!!!!.:; .. : :i                      ..         :' .
                                                                                                      . . . ....     .. . .....
   Mfg'a Report Data : JAN 27, 2016                                                             ·· . ::r ..:l·::·· .. ·:::-: ;;L . .:·            ..... :   :
   Component: STRUCnJRE                                                                               .· .. ;. -:: :•:.·. ::-~· ..... =···:

   Patantial Number Of Units Affactad : 441578                                               L .....: :::.::;·· . . .
                                                                                             . -·  ,;, .. ::: :::: .. ::: . --:.:·:··""

   Summary : FCA US LLC (Chrysler) Is recaUlng certain model year 2011°2016 Dod;ie
   Charger vehk:les manufactured August 23, 2010, 1D January 7, 2016. When an affected
   vehlde Is ffled using the supplied tire jack wl11Du1 chacking Iha wheels, the whlcle's            ..   ::.   :: :.:·.:,        .. ·: ..
   body-side sill may give causing lhe tire jack to fall and the car to fall.                 ...     ·:· : ._;;.•.r       =- .... ·=-

   Consaquenca : A car that faOs unexpectedly fncn,ases the risk of injury.                               .. . ..
                                                                                                          ................    .      .


   Remedy : Chrysler wlU notify owners, and dealenl wlll provide owners with wheel checks,
   free of charge. The reca0 began on March 21, 2016. OWners may contact Chrysler
   customer service at 1-800-653-1403. Chrysler's number for this recall is S03.
   DatasOfManufactura: AUG22, 2010toJAN 06, 2016
                                                                                              ,i}t:;1~1~:if ,' ,•, , ,.
                                                                                                                                                   ..
   Manufacturer Recall No. : S03




    e Copyrilt' 2016 CCC lnfonnation Services Ire. All Rights Raserved.                                                                       Pega13of14
    Case 4:19-cv-00676-BSM Document 2 Filed 09/30/19 Page 35 of 35




31.08.18 12:47:25 Shelter Insurance                                                             +1 888 742-5671                       Page 16/16


                                                                                                      Owner: Hubbard, Klmberlean
   CCCtIOr-.!E. MARKET VALUATION REPORT                                                               Claim: AT16875911-3151630


   SUPPLEMENTAL INFORMATION
   ('.~:1 SETILEMENT TRACKING
    ~::t:;
    Complete this form when the file Is closed.

    SEND TO:           CCC INFORMATION SERVICES INC
                       ATTN: SETTLEMENT TRACKING
                        100S.MAINST.
                       SIOUX FALLS SD 57104
                       FAX: 1~1-7070

    Settlement Data                                                                                 ... ... . ·······.                .. ............. .
    Request Number.                         81605257



                                                                                                    ~~~!; ;,:; : :~iiiii:fl il1
    Office ID:                              005613
    Code:                                   SH
    Insured:                                Hubbard, Klmber1ean
    Vehicle:                                2016 Dodge Charger SE RWD
    Claim Reference:                        AT1667596-3151630
    Adjuster:                               Felder, Randy
    Settlement AdjLStment                                                                            ...
                                                                                                                    ....
                                                 Report Values         Settlement Values

    Base Valuation:                           $24,906.00
    Prior Damage:                                                (-)
    Non-Facto,y Options:                                        (+)
    Other Pre-Tax Adjustments:                    +$0.00       (+/•)
    Adjusted Vehlcla Value :                  $24,906.00        (+)
                                                                        _ _ _ _ _ _ _%                 ..
    Vehicular Tax:                          0.00% - -           (+)                                    ..    ;   : . : : ·.: :   ·:   .. _.
    Reba1es;
    other Post-Tax Adjustmen1s:
                                                                 (·)
                                                               (+/-)
                                                                                                    i: :1: .:.1 :1·:1:!i:l       +:;: _ · ·
    Total:                                    $24,906.00        (+)

    Final Settlement Amount


    Insured report date:      _ / _ /_ __                 Settlementdate:     __/__/_ __
                              mm dd 'IY'IY                                     mm dd       YY'l'I




   Cl Copyrig.'il 2018 CCC lnformati:x, Services Inc. AD Righ!S Resa'vad.                                                                     Page 14 of14
